DECISION
This cause having come on for hearing on this Twenty-seventh day of September, 1900 A.D., at Ofu in the District of Manua in the United States Naval Station, Tutuila, all parties to the action being present in person, and after a lengthy hearing, it is hereby ADJUDGED as follows:—
1. That the land known as Faletau situated in Alaufau in Ofu is and shall be the property of Faoa one of the plaintiffs herein, subject to the right of the defendant Mao and his successors in name to have on the land a Samoan House wherein to live and also to have the privilege of using a portion of the fruits of the land as directed by the said Faoa, but the said Mao shall not dispose of his interest in the land in any way whatever without the consent of the said Faoa or the person bearing the name of Faoa for the time being, and further whenever the said Mao shall dwell on the land he shall do so under the protection and rule of the said Faoa and his successors in name.
*162. That the defendant Mao having cultivated and used the land known as Faleola for a large number of years, viz., beyond the period of Ten Years without any substantial objection having been made against such cultivation and use, he the said Mao, shall have the absolute rule of the land Faleola.
3. That the land Malama-Aoina, having been originally planted by the Mao family, but the rule over the said land having been proved to the satisfaction of the Court to be vested in the plaintiff Lagoo and the said Lagoo having protested from time to time against the cultivation and use of the said land by Mao, such land shall be equally divided between the said Lagoo and the said Mao. If the said Lagoo and the said Mao cannot agree upon a division line of the land Malama-Aoina then the land shall be equally divided by some person to be appointed by the Commandant of the United States Naval Station, Tutuila.
4. That the land Laloifi is the property of the said Lagoo by inheritance and he and his successors in name shall be the rulers of said land Laloifi.
5. That the costs of this action amounting to Twenty-five dollars shall be paid in manner following:—
Ten dollars by the plaintiff Lagoo, ten dollars by the defendant Mao, and five dollars by the plaintiff Faoa.